DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
Species I: direct drive turbofan
Species II: geared drive turbofan
Upon election of a species above, a sub-species must also be selected from the following:
Subspecies A: accessory gearbox (GBa) arranged axially; fan offtake from core nacelle
Subspecies B: GBa arranged circumferentially; fan offtake from bifurcation/splitter
Upon election of a sub-species above, a further sub-species must also be selected from the following:
Subspecies 1:  Figs 4-5, differential gearbox (GBd) on a first side of GBa; GBd between GBa and first electrical machine (E1); second shaft (S2) does not pass through GBa casing; first, second, and third shafts (S1, S2, S3) are coaxial
Subspecies 2: Figs 6-7, GBd integral within GBa; GBa between GBd and E1; S2 passes through GBa casing; (S1, S2, S3) are coaxial
Subspecies 3: Fig 8, GBd partially in GBa; GBd between GBa and E1; S2 does not pass through GBa casing; (S1, S2, S3) are coaxial
Subspecies 4: Fig 9, GBd partially in GBa; GBa between GBd and E1; S2 passes through GBa casing; (S1, S2) not coaxial, (S1, S3) coaxial
Subspecies 5: Fig 10, GBd partially in GBa; GBa between GBd and E1; S2 passes through GBa casing; (S1, S2, S3) not coaxial, (S1, S3) coaxial
Subspecies 6: Fig 11, GBd on a second side of GBa; GBa between GBd and E1; S2 passes through GBa casing; (S1, S2, S3) not coaxial
Subspecies 7: Not Illustrated, but described on p.15 as similar to Fig 11 in that GBd on a second side of GBa; GBa between GBd and E1; S2 passes through GBa casing; (S1, S2, S3) not coaxial; but different from Fig 11 in that S1 and S3 are coaxial
Subspecies 8: Fig 12, GBd partially integral with GBa on a second side of GBa; GBa between E1 and GBd; S2 passes through GBa casing; (S1, S2, S3) coaxial
Subspecies 9: Fig 13, GBd not integral with GBa on a second side of GBa; GBa between E1 and GBd; S2 passes through GBa casing; (S1, S2, S3) coaxial
Subspecies 10: Fig 14, GBd partially integral with GBa on a second side of GBa; GBa between E1 and GBd; S2 passes through GBa casing; (S1, S2, S3) coaxial; compressor/blower different from all others (back to back impellers)
Subspecies 11: Fig 15, GBd not integral with GBa and on a second side of GBa; GBa between E1 and GBd; S2 passes through GBa casing; (S1, S2) coaxial; (S1, S2) not coaxial with S3
Note, Claim 1 and its dependents exclude Figs 16-18 (with cabin blower and electrical machines on the same side) by requiring the cabin blower to be on a different side from the electrical machines. 
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species as indicated above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Joint Inventorship 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741